EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nilesh Amin on 6/1/22.
The application has been amended as follows: 

Claim 1
	An audio generations system comprising:
a processor; and
	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
facilitating pairing a first audio signal generator device with the audio generation system;
dividing a defined area comprising a crowd of human attendees into a group of zones based on user input associated with a display of an interactive acoustic map of the defined area;
generating a first audio signal as a function of an audio parameter of the first audio signal generator device, a voice input to the audio generation system, and an audio output of a second audio signal generator device, wherein the voice input is associated with speech being presented to the crowd of human attendees by a human presenter, the audio parameter comprises a location of the first audio signal generator device relative to the defined area and the second audio signal generator device, wherein generating the first audio signal comprises generating the first audio signal to produce a customized audio output of the first audio signal generator device, and wherein the customized audio output comprises:
during first portions of the speech when the human presenter is speaking, a first customized audio output that makes respective zones of the group of zones private to suppress noise from the crowd of human attendees of other zones of the group of zones, and
during second portions of the speech when the human presenter is not speaking, a second customized audio output that makes the respective zones of the group of zones public to allow the noise from the crowd of human attendees of the other zones of the group of zones to be heard in the respective zones; and
transmitting the first audio signal to the first audio signal generator device to facilitate playback of the first audio signal by the first audio signal generator device to produce the customized audio output.

Claim 4
The audio generation system of claim 1, wherein the operations further comprise: 
	generating [[an]] the interactive acoustic map of the defined area associated to facilitate visualization of an acoustic property of the defined area.

Claim 18
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of an audio generation system, facilitate performance of operations, comprising:
establishing a wireless communication channel from the audio generation system to a first speaker device;
dividing a defined area comprising people into a group of zones based on user input associated with a display of an interactive acoustic map of the defined area;
generating a first audio signal at the audio generation system based on a function of an audio parameter of the first speaker device, a voice input to the audio generation system, and an audio output of a second speaker device, wherein the voice input is associated with a presentation to the people by a human presenter, the audio parameter comprises a location of the first speaker device relative to the defined area and the second speaker device, wherein generating the first audio signal comprises generating the first audio signal to produce a tailored audio output of the first speaker device, and wherein the tailored audio output comprises:
during first portions of the presentation when the human presenter is speaking, a first tailored audio output that makes respective zones of the group of zones private to suppress noise from the people of other zones of the group of zones, and
during second portions of the presentation when the human presenter is not speaking, a second tailored audio output that makes the respective zones of the group of zones public to allow the noise from the people of the other zones of the group of zones to be heard in the respective zones; and
transmitting the first audio signal to the first speaker device to facilitate playback of the first audio signal produce the tailored audio output.

Claim 19
The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
generating [[an]] the interactive acoustic map of the defined area associated to facilitate visualization of an acoustic property of the defined area.

Claim 21
A method, comprising: 
establishing, by an audio generation system comprising a processor, a communication channel with a first audio output device;
dividing a defined area comprising a group of individuals into a group of zones based on user input associated with a display of an interactive acoustic map of the defined area;
generating, by the audio generation system, a first audio signal as a function of an audio parameter of the first audio output device, a voice input to the audio generation system, and a second audio output of a second audio output device, wherein the voice input is associated with a performance to the group of individuals by a human presenter, the audio parameter comprises a location of the first audio output device relative to the defined area and the second audio output device, wherein generating the first audio signal comprises generating the first audio signal to produce a personalized audio output of the first audio output device, and wherein the personalized audio output comprises:
during first portions of the performance when the human presenter is speaking, a first personalized audio output that causes respective zones of the group of zones to be private to suppress noise from the group of individuals of other zones of the group of zones, and
during second portions of the performance when the human presenter is not speaking, a second personalized audio output that causes the respective zones of the group of zones to be public to allow the noise from the group of individuals of the other zones of the group of zones to be heard in the respective zones; and
transmitting, by the audio generation system, the first audio signal to the first audio output device to facilitate playback of the first audio signal by the first audio output device to produce the personalized audio output.

Claim 24
The method of claim 21, further comprising generating, by the audio generation system, [[an]] the interactive acoustic map of the defined area associated to facilitate visualization of an acoustic property of the defined area.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach an audio generation system for presenting a speech to a plurality of users assembled in a crowd, audience, etc. said users bearing audio signal generation devices for presenting audio to different zones of an audience, crowd, etc. based on allowing a user to operate an interactive acoustic map for dividing a defined area comprising a crowd of human attendees into a group of zones; thereby controlling the audio output such that during first portions of the speech delivered by a human presenter, the voice input of the presenter is presented using a first signal generator device under direction of a location parameter; said parameter representative of the relationship of the first device to a second device and wherein the parameter is operable to privatize the audio delivered to the first device such that crowd noise of zones, not including the first device, within the group of zones is not heard and wherein during second portions of the speech, when the presenter is not speaking, the crowd noise of other zones can be heard.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL C MCCORD/Primary Examiner, Art Unit 2654